Exhibit 10.3

SECOND ADDENDUM TO

SERVICE AGREEMENT

THIS SECOND ADDENDUM TO THE SERVICE AGREEMENT (the “Second Addendum”) dated this
20th day of March, 2013 by and between CNL CAPITAL MARKETS CORP., (“CCM”) and
CNL HEALTHCARE PROPERTIES, INC., (f/k/a CNL Properties Trust, Inc.), (the
“Issuer”), amends that certain Service Agreement entered into by CCM and Issuer
and dated June 8, 2011, as amended January 1, 2012 (the “Agreement”).

In consideration of the mutual covenants and conditions contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree to modify the Agreement as
follows:

1. By amending and restating Section 8 to read as follows:

 

8. Term and Termination

A. The initial term of this Agreement shall commence on the Effective Date as
noted above and shall expire on December 31, 2011. Upon the expiration of such
initial term or any renewal thereof, this Agreement shall then automatically be
renewed for consecutive one (1) year periods (each such renewal, a “Renewal
Term”). Renewal Terms exactly align with a given calendar year. Notwithstanding
the above, the Agreement may otherwise be terminated earlier as follows:

1. By either CCM or Issuer, after having given the other party at least
one-hundred twenty (120) calendar days advance written notice of its intent to
terminate.

2. In the event that CCM shall fail to perform material services hereunder and
such failure may result in a material adverse effect on Issuer’s business,
Issuer may terminated this Agreement immediately on written notice to CCM.

B. In the event that this Agreement is terminated, regardless of the reason for
such termination, CCM agrees to cooperate with Issuer to provide for an orderly
transfer of functions to the successor service provider.

All capitalized terms shall mean the same as in the Agreement. The Effective
Date of this Addendum is the same as the Effective Date of the Agreement.

This Second Addendum may be executed in any number of counterparts. Facsimile
and/or electronic signatures on counterparts of this Agreement are hereby
authorized and shall be acknowledged as if such facsimile/electronic signatures
were an original execution.

All other provisions of the Agreement shall remain the same and shall remain in
full force and effect.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Second Addendum to
the Service Agreement to be duly executed by the following authorized
individuals for the purposes expressed herein as of the day and year first above
written.

 

CNL HEALTHCARE PROPERTIES, INC.     CNL CAPITAL MARKETS CORP. ISSUER     CCM By:
 

/S/ HOLLY J. GREER

    By:  

/S/ ROBERT A. BOURNE

Name:  

Holly J. Greer

    Name:  

Robert A. Bourne

Title:  

Senior Vice President

    Title:  

Vice Chairman

2nd Addendum to Service Agreement (CHP-CCM)